Dismissed and Memorandum Opinion filed November 13, 2003








Dismissed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00438-CV
____________
 
IN THE INTEREST OF K.R.S., A
CHILD
 

 
On Appeal from the 311th District
Court
Harris County, Texas
Trial Court Cause No. 00-08974
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed November 15,
2002.  The clerk=s record was filed on June 4,
2003.  The reporter=s record was filed on July 10,
2003.  No brief was filed.
On October 9, 2003, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before October 27, 2003, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 13, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.